EXHIBIT 10.2
 
EXECUTION VERSION
 
CAS MEDICAL SYSTEMS, INC.
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”), dated June 9, 2011, among
CAS Medical Systems, Inc., a Delaware corporation (the “Company”), and the
purchasers signatory hereto (each, a “Purchaser”, and collectively, the
“Purchasers”), is entered into pursuant to that certain Investment Agreement,
dated June 8, 2011, by and between the Company and the Purchasers (the
“Investment Agreement”), providing for the Company’s issuance and sale of (a)
Series A Convertible Preferred Stock (the “Series A Preferred Stock”), which
will be, upon issuance, convertible into authorized but unissued shares (“Series
A Preferred Conversion Shares”) of common stock, par value $0.004 per share, of
the Company (the “Common Stock”), and will have the terms set forth in the
Certificate of Designation for such Series A Preferred Stock (the “Series A
Preferred Certificate of Designation”) and (b) Series A Exchangeable Preferred
Stock (the “Series A Exchangeable Preferred Stock”), which Series A Exchangeable
Preferred Stock will be, following receipt of the Stockholder Approval (as
defined in the Investment Agreement), convertible into authorized but unissued
shares (“Series A Exchangeable Preferred Conversion Shares” and together with
the Series A Preferred Conversion Shares, the “Conversion Shares”) of Common
Stock and will have the terms set forth in the Certificate of Designation for
such Series A Exchangeable Preferred Stock (the “Series A Exchangeable Preferred
Certificate of Designation”, and together with the Series A Preferred
Certificate of Designation, each a “Certificate of Designation” and together the
“Certificates of Designation”).  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in Section 8(p) herein.
 
1.    Shelf Registration.  So long as any Registrable Shares are outstanding,
the Company shall take the following actions:
 
(a) The Company shall, as soon as practicable, file with the Securities and
Exchange Commission (the “Commission”), and, subject to Section 3(c) hereof,
thereafter use its reasonable best efforts to cause to be declared effective no
later than September 9, 2011, in each case subject to Section 3(i), a
registration statement (the “Shelf Registration Statement”) on an appropriate
form under the Securities Act, regardless of whether or not the Company is then
eligible to use Form S-3 under the Securities Act, relating to the offer and
sale of the maximum amount of Registrable Shares by the Holders thereof from
time to time in accordance with the methods of distribution set forth in the
Shelf Registration Statement and Rule 415 under the Securities Act.  If any
Registrable Securities are not covered by the Shelf Registration Statement
because they are not legally eligible to be included therein, the Company shall,
as soon as practicable, to the extent that at any time following the effective
date of the Shelf Registration Statement additional Registrable Shares are
eligible to be covered by a registration statement on an appropriate form under
the Securities Act relating to the offer and sale of such Registrable
Securities, cause such a registration statement to be filed and declared
effective on terms reasonably consistent with the Shelf Registration Statement.
 
(b) The Company shall use its best efforts to keep the Shelf Registration
Statement continuously effective, regardless of whether or not the Company is
then
 
 
 

--------------------------------------------------------------------------------

 
eligible to use Form S-3 under the Securities Act, and shall renew such Shelf
Registration Statement or file a new Shelf Registration Statement to the extent
required, in order to permit the prospectus included therein to be lawfully
delivered by the Holders of the Registrable Shares included therein, until the
date on which all Registrable Shares cease to be Registrable Shares (such period
being called the “Shelf Registration Period”). The Company shall be deemed not
to have used its reasonable best efforts to keep the Shelf Registration
Statement effective during the Shelf Registration Period if it voluntarily takes
any action that would result in Holders of Registrable Shares covered thereby
not being able to offer and sell such Registrable Shares during that period,
unless such action is required by applicable law or except as provided in
Section 3(i).
 
(c) Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall cause (i) the Shelf Registration Statement (as of the effective
date of the Shelf Registration Statement), any amendment thereof (as of the
effective date thereof) or supplement thereto (as of its date), (A) to comply in
all material respects with the applicable requirements of the Securities Act and
the rules and regulations of the Commission and (B) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading, and (ii) any related prospectus, preliminary prospectus or Free
Writing Prospectus and any amendment thereof or supplement thereto, as of its
date, (A) to comply in all material respects with the applicable requirements of
the Securities Act and the rules and regulations of the Commission and (B) not
to contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, however, that the Company shall have no such obligations
or liabilities with respect to any written information pertaining to any Holder
and furnished to the Company by or on behalf of such Holder specifically for
inclusion therein.
 
2.    Piggy Back Registration.
 
(a) If the Company shall determine to register any of its equity securities in a
Qualified Piggy Back Registration, the Company shall: (x) promptly give to each
of the Holders a written notice thereof (which shall include a list, if then
known by the Company, of the jurisdictions in which the Company intends to
attempt to qualify such securities under the applicable blue sky or other state
securities laws); and (y) subject to the terms set forth in Sections 2(b) and
2(c) hereof, include in such Qualified Piggy Back Registration (and any related
qualification under blue sky or other state securities laws), and in any
underwriting involved therein, any or all of the Registrable Shares held by any
such Holder as set forth in a written request or requests, made by such Holder
within seven (7) after receipt of the written notice from the Company described
in clause (x) immediately above.
 
(b) If the Registration in respect of which the Company gives notice pursuant to
Section 2(a)(x) above is for a registered public offering involving an
underwriting, the Company shall so advise each of the Holders as a part of the
written notice given pursuant to said Section 2(a)(x).  To the extent such
Registration involving an
 
 
2

--------------------------------------------------------------------------------

 
underwriting is only of Common Stock, Holders shall only be entitled to register
any Registrable Securities in such Registration to the extent such Registrable
Securities are Common Stock.  If any Holder requests inclusion in any Qualified
Piggy Back Registration in accordance with the terms set forth in this Section
2, the inclusion of the Registrable Shares of such Holder in such Qualified
Piggy Back Registration shall be conditioned upon such Holder’s acceptance of
the further applicable provisions of this Agreement, including the applicable
provisions of this Section 2.  The Holders whose shares of Registrable Shares
are to be included in any such Registration shall (together with the Company and
the Other Stockholders, if any, distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
representative of the underwriter or underwriters selected for underwriting by
the Company; provided, however, that no Holder so registering their Registrable
Shares shall be required to make any representations or warranties, or provide
any indemnity, in connection with any such Qualified Piggy Back Registration
other than representations and warranties (or indemnities with respect thereto)
as to (i) such Holder’s ownership of its Registrable Shares to be transferred
pursuant to such underwriting agreement free and clear of all liens, claims and
encumbrances, (ii) such Holder’s power and authority to effect such transfer
pursuant to such underwriting agreement, (iii) such matters pertaining to
compliance with securities laws by such Holder as may be reasonably requested by
the representative of the underwriter or underwriters and (iv) such matters
relating to written information furnished to the Company by such Holder
specifically for use in the registration statement and prospectus (and any
related documents) to be used by the Company in connection with such Qualified
Piggy Back Registration; provided further, however, that the obligation of such
Holder to indemnify any Person pursuant to any such underwriting agreement shall
be several, not joint and several, among the stockholders selling securities in
such Qualified Piggy Back Registration, and the liability of each such Holder
will be in proportion thereto; and provided further, however, that such
liability will be limited to the net amount (after giving effect to underwriters
discounts and commissions) received by such Holder from the sale of its
Registrable Shares pursuant to such Qualified Piggy Back Registration.
 
(c) Notwithstanding any other provision of this Section 2 to the contrary, if
any Qualified Piggy Back Registration in respect of which any Holder is
exercising its rights under this Section 2 involves an underwritten public
offering and the representative of the underwriter or underwriters advises the
Company that, in its view, the number of shares of equity securities of the
Company (including, as applicable, Registrable Shares and Other Securities of
the Company) that are proposed to be included in such Qualified Piggy Back
Registration exceeds the largest number of shares that can be sold in such
Registration without having an adverse effect on the offering contemplated
thereby (a “Piggy Back Marketing Limitation”), including the price at which such
shares can be sold, then the number of Registrable shares and Other Securities
to be included in such Registration shall be reduced in accordance with the
following priority:
 
(i) If the Qualified Piggy Back Registration is being effected for the account
of the Company, (x) first, the Other Securities held by Other Stockholders shall
be excluded from such Qualified Piggy Back Registration to the extent so
required by the Piggy Back Marketing Limitation; (y) second, if, after the
 
 
3

--------------------------------------------------------------------------------

 
exclusion of all of the Other Securities held by the Other Stockholders that
were proposed to be included in such Qualified Piggy Back Registration, further
reductions are still required due to the Piggy Back Marketing Limitation, the
number of Registrable Shares included in such Registration by each Holder shall
be reduced on a pro rata basis (based on the number of Registrable Shares that
each such Holder proposed to include in such Qualified Piggy Back Registration),
to the extent so required by the Piggy Back Marketing Limitation; and (z) third,
if, after the exclusion of the Other Securities of the Other Stockholders and
the Registrable Securities of Holders in accordance with the terms set forth in
clauses (x) and (y) immediately above, further reductions are still required,
the number of shares of equity securities that the Company proposed to sell in
such Qualified Piggy Back Registration shall be reduced to the extent so
required by the Piggy Back Marketing Limitation; or
 
(ii) If the Qualified Piggy Back Registration is being effected for the account
of, and at the request of, an Other Stockholder (the “Demanding Other
Stockholder”), (x) first, the Other Securities held by Other Stockholders (other
than the Demanding Other Stockholder) shall be excluded from such Qualified
Piggy Back Registration to the extent so required by the Piggy Back Marketing
Limitation; (y) second, if, after the exclusion of all of the Other Securities
held by the Other Stockholders (other than the Demanding Other Stockholder) that
were proposed to be included in such Qualified Piggy Back Registration, further
reductions are still required due to the Piggy Back Marketing Limitation, the
number of Registrable Shares included in such Qualified Piggy Back Registration
by each Holder shall be reduced on a pro rata basis (based on the number of
Registrable Shares that each such Holder proposed to include in such
Registration), to the extent so required by the Piggy Back Marketing Limitation;
and (z) third if, after the exclusion of the Other Securities of the Other
Stockholders (other than the Demanding Other Stockholder) and the Registrable
Securities of Holders in accordance with the terms set forth in clauses (x) and
(y) immediately above, further reductions are still required, the number of
shares of Other Securities that the Demanding Other Stockholder proposed to sell
in such Qualified Piggy Back Registration shall be reduced to the extent so
required by the Piggy Back Marketing Limitation.
 
No Registrable Shares or Other Securities excluded from any Qualified Piggy Back
Registration by reason of the Piggy Back Marketing Limitation shall be included
in such Qualified Piggy Back Registration.  If any Registering Stockholder that
has requested inclusion in a Qualified Piggy Back Registration as provided in
this Section 2 disapproves of the terms of the underwriting, such Person may
elect to withdraw therefrom by written notice to the Company and the
representative of the underwriter or underwriters.  The securities so withdrawn
shall also be withdrawn from the Qualified Piggy Back Registration.  If the
underwriter has not limited the number of Registrable Securities or Other
Securities to be underwritten, as applicable, the Company and officers and
directors of the Company may include its or their securities for its or their
own account in such Registration if the representative of the underwriter or
underwriters so agrees and if the number of Registrable Shares and Other
Securities which would otherwise have been included in such Registration will
not thereby be limited.
 
 
4

--------------------------------------------------------------------------------

 
3.    Registration Procedures.  In connection with a Registration Statement
contemplated by Sections 1 or 2 the following provisions shall apply:
 
(a) At the time the Commission declares such Registration Statement effective,
(y) in the case of a Shelf Registration Statement, each Holder, and (z) in the
case of a Registration Statement other than a Shelf Registration Statement, each
Holder requesting inclusion of Registrable Shares in such Registration
Statement, shall be named as a selling security holder in such Registration
Statement and the related prospectus in such a manner as to permit such Holder
to deliver such prospectus to purchasers of Registrable Shares included in the
Registration Statement in accordance with applicable law, subject to the terms
and conditions hereof.  From and after the date a Registration Statement is
declared effective, the Company shall, as promptly as practicable and in any
event upon the later of (x) five (5) Business Days after such date or (y) five
(5) Business Days after the expiration of any Deferral Period that is either in
effect or put into effect within five (5) Business Days of such date:
 
(i) if required by applicable law to the extent a Holder is not named therein,
prepare and file with the Commission a post-effective amendment to such
Registration Statement or prepare and, if required by applicable law, file a
supplement to the related prospectus or a supplement or amendment to any
document incorporated therein by reference or file with the Commission any other
required document so that the Holder is named as a selling security holder in
such Registration Statement and the related prospectus in such a manner as to
permit such Holder to deliver such prospectus to purchasers of such Holder’s
Registrable Shares included in such Registration Statement in accordance with
applicable law and, if the Company shall file a post-effective amendment to such
Registration Statement, use its reasonable best efforts to cause such
post-effective amendment to be declared effective under the Securities Act as
promptly as is practicable, but in any event by the date (the “Amendment
Effectiveness Deadline Date”) that is thirty (30) days after the date such
post-effective amendment is required by this clause to be filed;
 
(ii) provide such Holder with copies of any documents filed pursuant to Section
3(a)(i); and
 
(iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 3(a)(i);
 
provided, that if the request by such Holders is delivered during a Deferral
Period (as defined in Section 3(i)), the Company shall so inform the Holder
making such request and shall take the actions set forth in clauses (i), (ii)
and (iii) above upon expiration of the Deferral Period in accordance with this
Section 3(a) and Section 3(i) of this Agreement. Notwithstanding anything
contained herein to the contrary, the Amendment Effectiveness
 
 
5

--------------------------------------------------------------------------------

 
Deadline Date shall be extended by up to five (5) Business Days from the
expiration of a Deferral Period if such Deferral Period shall be in effect on
the Amendment Effectiveness Deadline Date.
 
(b) The Company shall notify the Holders of the Registrable Shares included
within the coverage of a Registration Statement (which notice may, at the
discretion of the Company (or as required pursuant to Section 3(i)), state that
it constitutes a Deferral Notice, in which event the provisions of Section 3(i)
shall apply):
 
(i) when the Registration Statement or any amendment thereto has been filed with
the Commission and when such Registration Statement or any post-effective
amendment thereto has become effective;
 
(ii) of any request by the Commission for amendments or supplements to such
Registration Statement or the prospectus included therein or for additional
information;
 
(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of such Shelf Registration Statement or the initiation of any
proceedings for that purpose and of any other action, event or failure to act
that would cause such Registration Statement not to remain effective;
 
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any
Registrable Shares for sale in any jurisdiction or the initiation of any
proceeding for such purpose; and
 
(v) of the occurrence of any Material Event (as defined in Section 3(i)).
 
(c) Notwithstanding the registration obligations set forth in Sections 1 and 2
hereof, in the event the Commission informs the Company that all of the
Registrable Shares cannot, as a result of the application of Rule 415, be
registered for resale on a single registration statement, the Company agrees to
promptly (i) inform each of the Holders thereof and use its reasonable best
efforts to file amendments to the applicable Registration Statement as required
by the Commission and/or (ii) withdraw such Registration Statement and file a
new registration statement (a “New Registration Statement”), in either case
covering the maximum number of Registrable Shares permitted to be registered by
the Commission on such Registration Statement.  In the event the Company amends
the initial Registration Statement or files a New Registration Statement, as the
case may be, under clauses (i) or (ii) above, the Company will use its
reasonable best efforts to file with the Commission, as promptly as allowed by
Commission or staff guidance provided to the Company or to registrants of
securities in general, one or more additional Registration Statements on such
form available to register for resale those Registrable Securities that were not
registered for resale on the initial Registration Statement, as amended, or the
New Registration Statement (the “Remainder Registration Statements”).  For
purposes of clarity, in no event shall the Company be
 
 
6

--------------------------------------------------------------------------------

 
deemed to have breached its obligations under this Agreement to the extent the
Company is prohibited from registering all Registrable Shares on one
Registration Statement as a result of the application by the Commission or its
staff of Rule 415, provided it otherwise complies with this Section 3(c) and the
other provisions of this Agreement.
 
(d) The Company shall use its reasonable best efforts to obtain the withdrawal
at the earliest possible time of any stop order suspending the effectiveness of
a Registration Statement and the elimination of any other impediment to the
continued effectiveness of a Registration Statement.
 
(e) The Company shall promptly furnish to each Holder of Registrable Shares
included within the coverage of a Registration Statement, without charge, if the
Holder so requests in writing, at least one conformed copy of such Registration
Statement and any post-effective amendment thereto, including financial
statements and schedules and all exhibits thereto (including those, if any,
incorporated by reference).
 
(f) The Company shall promptly deliver to each Holder of Registrable Shares
included within the coverage of a Registration Statement, without charge, as
many copies of the prospectus (including each preliminary prospectus) included
in such Registration Statement and any amendment thereof or supplement thereto
and any Free Writing Prospectus used in connection therewith as such Holder may
reasonably request.  The Company consents, subject to the provisions of this
Agreement and except during such periods that a Deferral Notice is outstanding
and has not been revoked, to the use of the prospectus and each amendment or
supplement thereto and any Free Writing Prospectus used in connection therewith
by each of the selling Holders in connection with the offering and sale of the
Registrable Shares covered by the prospectus, or any amendment or supplement
thereto, included in a Registration Statement.
 
(g) The Company shall use its reasonable best efforts to (i) register or
qualify, or cooperate with the Holders of the Registrable Shares included in a
Registration Statement and their respective counsel in connection with the
registration or qualification of, the resale of the Registrable Shares under the
securities or “blue sky” laws of such states of the United States as any Holder
requests in writing and to do any and all other acts or things necessary or
advisable to enable the offer and sale in such jurisdictions of the Registrable
Shares covered by such Registration Statement; and (ii) cause such Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company and to do any and all other actions and things as may be reasonably
necessary or advisable to enable such Holders to consummate the disposition of
the Registrable Shares owned by such Holder pursuant to such Registration
Statement; provided, however, in each case, that the Company shall not be
required to (i) qualify generally to do business in any jurisdiction where it is
not then so qualified or (ii) take any action that would subject it to general
service of process or to taxation in any jurisdiction to which it is not then so
subject.
 
(h) The Company shall cooperate with the Holders of the Registrable Shares to
facilitate the timely preparation and delivery of certificates representing the
 
 
7

--------------------------------------------------------------------------------

 
Registrable Shares to be delivered to a transferee pursuant to a Registration
Statement, which certificates shall be free of any restrictive legends and in
such denominations and registered in such names as the Holders may request.
 
(i) Upon (i) the issuance by the Commission of a stop order suspending the
effectiveness of a Registration Statement or the initiation of proceedings with
respect to a Registration Statement under Section 8(d) or 8(e) of the Securities
Act, (ii) the occurrence of any event or the existence of any fact as a result
of which (x) a Registration Statement shall contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading or (y) any prospectus
included in a Registration Statement shall contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (iii) the occurrence or existence
of any pending corporate development that, in the reasonable judgment of the
Company, makes it necessary to suspend the availability of a Registration
Statement and the related prospectus for a period of time (each, a “Material
Event”):
 
(A) in the case of clause (ii) above, subject to clause (B) below, as promptly
as practicable, the Company shall prepare and file, if necessary pursuant to
applicable law, a post-effective amendment to such Registration Statement or a
supplement to the related prospectus or any document incorporated therein by
reference or file any other required document that would be incorporated by
reference into such Registration Statement and related prospectus so that (1)
such Registration Statement does not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and (2) such prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, as thereafter delivered to the purchasers of the Registrable Shares
being sold thereunder, and, in the case of a post-effective amendment to such
Registration Statement, subject to the next sentence, use its reasonable best
efforts to cause it to be declared effective as promptly as is practicable; and
 
(B) the Company shall give notice to the Holders with respect to such
Registration Statement, that the availability of such Registration Statement is
suspended (a “Deferral Notice”) and, upon receipt of any Deferral Notice, each
Holder agrees not to sell any Registrable Shares pursuant to such Registration
Statement until such Holder’s receipt of copies of the supplemented or amended
prospectus provided for in clause (A) above, or until it is advised in writing
by the Company that the prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such prospectus.
 
 
8

--------------------------------------------------------------------------------

 
The Company will use its reasonable best efforts to ensure that the use of the
prospectus with respect to such Registration Statement may be resumed (x) in the
case of clause (i) above, as promptly as is practicable, (y) in the case of
clause (ii) above, as soon as, in the reasonable judgment of the Company, public
disclosure of such Material Event would not be prejudicial to or contrary to the
interests of the Company or, as soon as practicable thereafter and (z) in the
case of clause (iii) above, as soon as, in the reasonable judgment of the
Company, such suspension is no longer necessary; provided, that in no event
shall (A) the aggregate duration of any such suspension arising from an event
described in clause (iii) above exceed 60 days, (B) the aggregate duration of
all such suspensions arising from events described in clauses (ii) and (iii)
above exceed 90 days in any 12-month period or (C) a suspension arising from an
event described in clauses (ii) and (iii) above be invoked more than twice in
any 12-month period.  Any such period during which the availability of a
Registration Statement and any related prospectus is suspended is referred to as
the “Deferral Period.”  For the avoidance of doubt, the parties acknowledge that
certain Holders may from time to time come into possession of material
non-public information of the Company pursuant to their respective rights under
the Investment Agreement or otherwise, and any restriction on the ability of
such Holder to sell Registrable Shares deriving therefrom shall not constitute a
Deferral Period hereunder or otherwise constitute a breach of this Agreement.
 
(j) The Company will comply with all rules and regulations of the Commission to
the extent and so long as they are applicable to a Registration hereunder and
will make generally available to its security holders (or otherwise provide in
accordance with Section 11(a) of the Securities Act) an earnings statement
(which need not be audited) satisfying the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder, no later than 45 days after the end of
any 3-month period (or 90 days, if such period is a fiscal year) beginning with
the first month of the Company’s first fiscal quarter commencing after the
effective date of the Shelf Registration Statement, which statement shall cover
such 3-month period.
 
(k) If requested in writing in connection with a disposition of Registrable
Shares pursuant to a Registration Statement, make reasonably available for
inspection during normal business hours by a representative for the Holders of a
majority of the number of the Registrable Shares to be included in such
Registration Statement, any broker-dealers, attorneys and accountants retained
by such Holders, and any attorneys or other agents retained by a broker-dealer
engaged by such Holders, all relevant financial and other records and pertinent
corporate documents and properties of the Company and its subsidiaries, and
cause the appropriate officers, directors and employees of the Company and its
subsidiaries to make reasonably available for inspection during normal business
hours on reasonable notice all relevant information reasonably requested by such
representative for the Holders, or any such broker-dealers, attorneys or
accountants in connection with such disposition, in each case as is customary
for similar “due diligence” examinations; provided, that such persons shall
first agree in writing with the Company that any information that is reasonably
and in good faith designated by the Company in writing as confidential at the
time of delivery of such information shall be kept confidential by such persons
and shall be used solely for the purposes of exercising rights under this
Agreement, unless (i) disclosure of such information is required by court
 
 
9

--------------------------------------------------------------------------------

 
or administrative order or is necessary to respond to inquiries of regulatory
authorities, (ii) disclosure of such information is required by law (including
any disclosure requirements pursuant to federal securities laws in connection
with the filing of the Registration Statement or the use of any prospectus or
Free Writing Prospectus referred to in this Agreement) or (iii) such information
becomes generally available to the public other than as a result of a disclosure
or failure to safeguard by any such person, and provided further that the
foregoing inspection and information gathering shall, to the greatest extent
possible, be coordinated on behalf of all the Holders and the other parties
entitled thereto by one legal counsel (“Holders Counsel”) designated by the
Holders of a majority of the number of Registrable Shares with respect to such
Registration Statement.
 
(l) The Company shall (i) permit such Holders Counsel to review and comment upon
(A) a Registration Statement at least three (3) Business Days prior to its
filing with the Commission and (B) all Free Writing Prospectuses and all
amendments and supplements to all Registration Statements within a reasonable
number of days prior to their filing with the Commission, and (ii) not file any
Registration Statement or amendment thereof or supplement thereto or any Free
Writing Prospectus in a form to which such Holders Counsel reasonably objects
within three (3) Business Days of receipt thereof.  The Company shall furnish to
such Holders Counsel, without charge, (x) copies of any correspondence from the
Commission or the staff of the Commission to the Company or its representatives
relating to any Registration Statement or any document incorporated by reference
therein, (y) promptly after the same is prepared and filed with the Commission,
one copy of any Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, and if requested by a Holder, all exhibits and (z) promptly upon the
effectiveness of any Registration Statement, one copy of the prospectus included
in such Registration Statement and all amendments and supplements thereto. The
Company shall reasonably cooperate with such Holders Counsel in performing the
Company’s obligations pursuant to this Section 3.
 
(m) In connection with underwritten offerings, the Company shall make such
representations and warranties to the Holders of Registrable Shares included in
a Registration Statement and to any underwriters in connection with such
disposition in form, substance and scope as are customarily made by issuers to
such parties in primary underwritten offerings.  The Company will enter into and
perform customary agreements (including underwriting and indemnification and
contribution agreements in customary form with the managing underwriter or
underwriters, as applicable) and take such other commercially reasonable actions
as are required in order to expedite or facilitate each disposition of
Registrable Shares and shall provide all reasonable cooperation, including
causing appropriate officers to attend and participate in “road shows” and other
information meetings organized by the managing underwriter or underwriters, if
applicable.
 
(n) If reasonably requested by a Holder, the Company shall as soon as
practicable (i) incorporate in a prospectus supplement or post-effective
amendment such information as such Holder reasonably requests to be included
therein relating to the sale and distribution of Registrable Shares, including,
without limitation, information with
 
 
10

--------------------------------------------------------------------------------

 
respect to the number of Registrable Shares being offered or sold, the purchase
price being paid therefor and any other terms of the offering of the Registrable
Shares to be sold in such offering; (ii) make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) supplement or make amendments to any Registration Statement
if reasonably requested by a Holder holding any Registrable Shares.
 
(o) With respect to any Registration Statement involving an underwritten
offering, the Company shall obtain opinions of counsel to the Company and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the managing underwriters, if any) addressed to
each selling Holder of Registrable Shares included in a Registration Statement
and the underwriters, if any, in customary form and covering such matters of the
kind customarily covered by opinion in transactions of the nature contemplated
by such Registration Statement.
 
(p) With respect to any Registration Statement involving an underwritten
offering, the Company shall obtain “comfort” letters and updates thereof from
the independent certified public accountants of the Company (and, if necessary,
any other independent certified public accountants of any subsidiary of the
Company or of any business acquired by the Company for which financial
statements and financial data are, or are required to be, included in, or
incorporated by reference into, a Registration Statement), addressed to each
selling Holder of Registrable Shares included in a Registration Statement and
the underwriters, if any, in customary form and covering such matters of the
kind customarily covered by “comfort” letters in transactions of the nature
contemplated by such Registration Statement.
 
(q) Subject to the qualification of its Common Stock for listing on an Approved
Market, the Company shall use its reasonable best efforts to cause the
Conversion Shares to be approved for listing and listed, as applicable, on such
Approved Market promptly following the date hereof or the date on which the
Common Stock qualifies for listing on an Approved Market, whichever is later.
 
4.    Holder’s Obligations.  Each Holder agrees promptly to furnish to the
Company all information required to be disclosed under Item 507 of Regulation
S-K under the Securities Act and any other material information regarding such
Holder and the distribution of such Registrable Shares as the Company may from
time to time reasonably request.  Any sale of any Registrable Shares by any
Holder shall constitute a representation and warranty by such Holder that the
information relating to such Holder and its plan of distribution is as set forth
in the prospectus delivered by such Holder in connection with such disposition,
that such prospectus does not as of the time of such sale contain any untrue
statement of a material fact provided in writing by such Holder and that such
prospectus does not as of the time of such sale omit to state any material fact
relating to or provided in writing by such Holder necessary to make the
statements in such Prospectus, in the light of the circumstances under which
they were made, not misleading.
 
 
11

--------------------------------------------------------------------------------

 
5.    Registration Expenses.
 
(a) In connection with a Registration Statement pursuant to Sections 1 and 2
hereof, all fees and expenses incident to the Company’s performance of and
compliance with this Agreement will be borne by the Company, regardless of
whether the applicable Registration Statement is ever filed or becomes
effective, including without limitation:
 
(i) all registration and filing fees and expenses;
 
(ii) all fees and expenses of compliance with federal securities and state “blue
sky” or securities laws;
 
(iii) all expenses of printing (including without limitation printing
certificates and prospectuses), messenger and delivery services and telephone;
 
(iv) all fees and disbursements of counsel for the Company;
 
(v) all application and filing fees in connection with listing on a national
securities exchange or automated quotation system pursuant to the requirements
hereof; and
 
(vi) all fees and disbursements of independent registered public accountants of
the Company (including without limitation the expenses of any special audit and
comfort letters required by or incident to such performance).
 
The Company will bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit and the fees and expenses
of any person, including special experts, retained by the Company.
 
(b) In connection with a Registration Statement, the Company will reimburse the
Holders of Registrable Shares who are selling or reselling Registrable Shares
pursuant to the “Plan of Distribution” contained in such Registration Statement
up to a maximum of $10,000 for the reasonable fees and disbursements of not more
than one counsel, which shall be chosen by the Holders of a majority in number
of shares of the Registrable Shares for whose benefit such Registration
Statement is being prepared.  The Holders shall be responsible for their pro
rata share of any underwriting discounts or commissions in connection with the
sale of the Registrable Shares and all fees and expenses for any counsel other
than those of the one counsel described in the foregoing sentence.
 
6.    Indemnification.
 
(a) The Company agrees to indemnify and hold harmless each Holder of the
Registrable Shares included within the coverage of a Registration Statement, the
directors, officers, employees, Affiliates and agents of each such Holder and
each Person who controls any such Holder within the meaning of the Securities
Act or the Exchange Act (collectively, the “Holder Indemnified Parties”) from
and against any losses, claims, damages or liabilities, joint or several, or any
actions in respect thereof (including, but
 
 
12

--------------------------------------------------------------------------------

 
not limited to, any losses, claims, damages, liabilities or actions relating to
purchases and sales of the Registrable Shares) to which each Holder Indemnified
Party may become subject under the Securities Act, the Exchange Act or otherwise
insofar as such losses, claims, damages, liabilities or actions arise out of or
are based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in such Registration Statement or in any amendment
thereof, in each case at the time such became effective under the Securities
Act, or in any Disclosure Package, prospectus or in any amendment thereof or
supplement thereto, or (ii) the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of the Disclosure Package or any prospectus, in the light
of the circumstances under which they were made) not misleading, and shall
reimburse, as incurred, the Holder Indemnified Parties for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action in respect thereof;
provided, however, that the Company shall not be liable in any such case to the
extent that such loss, claim, damage, liability or action arises out of or is
based upon any untrue statement or omission made in such Registration Statement,
the Disclosure Package, any prospectus or in any amendment thereof or supplement
thereto in reliance upon and in conformity with written information pertaining
to such Holder or such Holder’s plan of distribution and furnished to the
Company by or on behalf of such Holder Indemnified Party specifically for
inclusion therein, or the use by a Holder of an outdated or defective prospectus
after the delivery to the Holder of written notice from the Company that the
prospectus is outdated or defective and prior to the receipt by such Holder of
the notice provided in Section 3(i)(B).  The Company shall also indemnify
underwriters (including, without limitation, any Holder Indemnified Party deemed
or alleged to be an underwriter or required under applicable securities laws to
be described in the applicable Registration Statement as an underwriter), their
officers and directors and each Person who controls such underwriters within the
meaning of the Securities Act or the Exchange Act to the same extent as provided
above with respect to the indemnification of the Holders of the Registrable
Shares.  Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of any Holder Indemnified Parties and shall
survive the transfer of the Registrable Shares by any Holder.
 
(b) Each Holder of the Registrable Shares covered by a Registration Statement
severally and not jointly agrees to indemnify and hold harmless the Company,
each of its directors, each of its officers who signs such Registration
Statement and each Person, if any, who controls the Company within the meaning
of the Securities Act or the Exchange Act (a “Company Indemnified Party”) from
and against any losses, claims, damages or liabilities or any actions in respect
thereof, to which a Company Indemnified Party may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages, liabilities or actions arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in such
Registration Statement or in any amendment thereof, in each case at the time
such became effective under the Securities Act, or in any Disclosure Package,
prospectus or in any amendment thereof or supplement thereto, or (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Disclosure Package or any prospectus, in the light of
 
 
13

--------------------------------------------------------------------------------

 
the circumstances under which they were made) not misleading, but in each case
only to the extent that the untrue statement or omission or alleged untrue
statement or omission was made in reliance upon and in conformity with written
information pertaining to such Holder or such Holder’s plan of distribution and
furnished to the Company by or on behalf of such Holder specifically for
inclusion therein, or (iii) the use by a Holder of an outdated or defective
prospectus after the delivery to the Holder of written notice from the Company
that the prospectus is outdated or defective and prior to the receipt by such
Holder of the notice provided in Section 3(i)(B); and, subject to the limitation
set forth immediately preceding this clause, shall reimburse, as incurred, the
Company Indemnified Parties for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any loss, claim, damage,
liability or action in respect thereof.  Notwithstanding any other provision of
this Section 6(b), no Holder shall be required to indemnify or hold harmless any
Company Indemnified Party in an amount in excess of the amount equal to the net
proceeds received by such Holder from the sale of the Registrable Shares
pursuant to such Registration Statement.
 
(c) Promptly after receipt by a Holder Indemnified Party or a Company
Indemnified Party (each, an “Indemnified Party”) of notice of the commencement
of any action or proceeding (including a governmental investigation), such
Indemnified Party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 6, notify the indemnifying party of the
commencement thereof; but the omission to so notify the indemnifying party will
not relieve the indemnifying party from liability under paragraph (a) or (b)
above unless and to the extent the indemnifying party has been materially
prejudiced by such failure.  In case any such action is brought against any
Indemnified Party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to assume the defense thereof
(by notice of such to the Indemnified Party), with counsel reasonably
satisfactory to such Indemnified Party (who shall not, except with the consent
of the Indemnified Party, be counsel to the indemnifying party), and after
notice from the indemnifying party to such Indemnified Party of its election to
so assume the defense thereof the indemnifying party will not be liable to such
Indemnified Party under this Section 6 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
Indemnified Party in connection with the defense thereof; provided, however, if
such Indemnified Party shall have reasonably concluded that an actual or
potential conflict of interests between the indemnifying party and the
Indemnified Party in such claim or litigation resulting therefrom is likely to
exist or that there are one or more defenses available to it that are in
conflict with those available to the indemnifying party, in each case the
indemnifying party shall not have the right to direct the defense of such action
on behalf of the Indemnified Party and the reasonable fees and expenses of such
Indemnified Party’s counsel shall be borne by the indemnifying party.  In no
event shall the indemnifying party be liable for the fees and expenses of more
than one counsel (together with appropriate local counsel) at any time for any
Indemnified Party in connection with any one action or separate but
substantially similar or related actions arising in the same jurisdiction out of
the same general allegations or circumstances.  No indemnifying party shall,
without the prior written consent of the Indemnified Party (not to be
unreasonably withheld or delayed), effect any settlement of any pending or
threatened action in respect of which any Indemnified Party is or could have
been a party and indemnity could have
 
 
14

--------------------------------------------------------------------------------

 
been sought hereunder by such Indemnified Party unless such settlement (i)
includes an unconditional release of such Indemnified Party from all liability
on any claims that are the subject matter of such action and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any Indemnified Party.
 
(d) If the indemnification provided for in this Section 6 is unavailable or
insufficient to hold harmless an Indemnified Party under subsections (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such Indemnified Party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or (b)
above in such proportion as is appropriate to reflect the relative fault of the
indemnifying party or parties on the one hand and the Indemnified Party on the
other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities (or actions in respect thereof) as well
as any other relevant equitable considerations.  The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or the Holder or Holder Indemnified Party, as the case may be,
on the other, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.  The parties
agree that it would not be just and equitable if contribution were determined by
pro rata allocation (even if the Holders were treated as one entity for such
purpose) or any other method of allocation that does not take account of the
equitable considerations referred to above.  Notwithstanding any other provision
of this Section 6(d), no Holder shall be required to contribute any amount in
excess of the amount equal to the net proceeds received by such Holder from the
sale of the Registrable Shares pursuant to such Registration Statement.  No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
 
(e) The agreements contained in this Section 6 shall survive the sale of the
Registrable Shares pursuant to a Registration Statement and shall remain in full
force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any Indemnified Party.
 
7.    [Intentionally Omitted].
 
 
8.    Miscellaneous.
 
(a) Recapitalizations, Exchanges, Etc.  The provisions of this Agreement shall
apply to the full extent set forth herein with respect to (i) the shares of
Common Stock, (ii) any and all shares of voting Common Stock of the Company into
which the shares of Common Stock are converted, exchanged or substituted in any
recapitalization or other capital reorganization by the Company and (iii) any
and all equity securities of the Company or any successor or assign of the
Company (whether by merger, consolidation,
 
15

--------------------------------------------------------------------------------

 
sale of assets or otherwise) which may be issued in respect of, in conversion
of, in exchange for or in substitution of, the shares of Common Stock and shall
be appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the date
hereof.  The Company shall cause any successor or assign (whether by merger,
consolidation, sale of assets or otherwise) to assume this Agreement or enter
into a new registration rights agreement with the Holders on terms substantially
the same as this Agreement as a condition of any such transaction.
 
(b) No Inconsistent Agreements.  The Company will not on or after the date of
this Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof.  The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any
agreement in effect on the date hereof.
 
(c) Interpretation. Article, Section and Annex  references are to this
Agreement, unless otherwise specified.  All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts and agreements as the same may be amended, supplemented and
otherwise modified from time to time, unless otherwise specified.  The word
“including” shall mean “including, without limitation.”
 
(d) Amendments and Waivers.  The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, except by the written consent of the
Company and the Holders of a majority in number of then outstanding Registrable
Shares; provided, however, that, notwithstanding the foregoing, any amendment or
modification of or supplement to this Agreement which would materially and
adversely affect any Purchaser in a manner that is disproportionate to the other
Purchasers will be binding upon and enforceable against such Purchaser only with
its prior written consent. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders whose securities are being sold pursuant to
a Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by Holders of at least a majority of the
Registrable Shares being sold by such Holders pursuant to such Registration
Statement; provided, that the provisions of this sentence may not be amended,
modified, or supplemented except in accordance with the provisions of the
immediately preceding sentence.  Each Holder of Registrable Shares outstanding
at the time of any such amendment, modification, supplement, waiver or consent
or thereafter shall be bound by any such amendment, modification, supplement,
waiver or consent effected pursuant to this Section 8(d), whether or not any
notice, writing or marking indicating such amendment, modification, supplement,
waiver or consent appears on the Registrable Shares.  Any amendment, supplement
or modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure from the terms of
any provision of this Agreement shall be effective only in the specific instance
and for the specific purpose for which made or given.  No failure or delay on
the part of any party in exercising any right, power or remedy hereunder shall
operate as a waiver
 
 
16

--------------------------------------------------------------------------------

 
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
right, power or remedy. The remedies provided for herein are cumulative and are
not exclusive of any remedies that may be available to a party at law or in
equity or otherwise.  A copy of each amendment, modification or supplement to
this Agreement shall be delivered by the Company to each Holder.
 
(e) Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing and shall be given by registered or certified
mail, return receipt requested, telecopy, air courier guaranteeing overnight
delivery or personal delivery to the following addresses:
 
(i) if to the Company, at its address as follows:
 
CAS Medical Systems, Inc.
44 East Industrial Road
Branford, CT 06405
Attention:  Chief Executive Officer
Facsimile:  203-488-9438


with a copy to (which shall not constitute notice):


Wiggin and Dana LLP
Two Stamford Plaza
281 Tresser Boulevard
Stamford, CT 06901
Attention:  Michael Grundei, Esq.
Facsimile:  203-363-7676
 
(ii) if to a Holder, at the most current address shown for such Holder in the
records of the Company.
 
or to such other address as the Company or such Holder may designate in
writing.  Any notice so addressed shall be deemed to be given:  if delivered by
hand or facsimile, on the date of such delivery; if mailed by Fedex or courier,
on the first Business Day following the date of such mailing; and if mailed by
registered or certified mail, on the third Business Day after the date of such
mailing.
 
(f) Successors and Assigns.  This Agreement shall be binding upon the Company,
each Holder and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any person or entity other than the
parties and their respective successors and permitted assigns.  The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of each Holder.  Any Holder may assign its rights
under this Agreement to any Person to whom such Holder transfers Registrable
Shares representing more than 10% of outstanding Common Stock on a Fully Diluted
Basis at the time of transfer; provided,
 
 
17

--------------------------------------------------------------------------------

 
that no transferee shall be entitled to have the Registrable Shares held by it
included in a Registration Statement unless such transferee agrees in writing to
be bound by this Agreement as if a party hereto.
 
(g) Counterparts; Facsimile Signatures.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterpart, when so executed and delivered, shall be deemed to be
an original and all of which counterparts, taken together, shall constitute one
and the same agreement.  Delivery of a signature page hereto via facsimile or
other electronic image transmission shall be valid and binding for all purposes.
 
(h) Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(i) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
contrary result otherwise required by conflict or choice of law rules.
 
(j) Submission to Jurisdiction.  The parties to this Agreement (i) irrevocably
submit to the exclusive jurisdiction of any state or federal courts located in
the State of Connecticut in connection with any disputes arising out of or
relating to this Agreement and (ii) waive any claim of improper venue or any
claim that those courts are an inconvenient forum.  The parties to this
Agreement agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 8(e) or in such
other manner as may be permitted by applicable laws, shall be valid and
sufficient service thereof.
 
(k)  Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by virtue of any applicable law, or due
to any public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party.  Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner so that the transaction contemplated hereby are fulfilled to
the extent possible.
 
(l) Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein, superseding all prior agreements and
understandings among the parties with respect to such subject matter.
 
(m) Further Assurances.   Each of the parties shall execute such documents and
perform such further acts as may be reasonably required or desirable to carry
out or to perform the provisions of this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
(n) Securities Held by the Company.  Whenever the consent or approval of Holders
of a specified number of Registrable Shares is required hereunder, shares of
Registrable Shares held by the Company or its subsidiaries shall not be counted
in determining whether such consent or approval was given by the Holders of such
required percentage.
 
(o) Independent Nature of Obligations.  The obligations of each Purchaser under
this Agreement are several and not joint with the obligations of any other
Purchaser, and no Purchaser shall be responsible in any way for the performance
of the obligations of any other Purchaser under this Agreement.  The failure or
waiver of performance under this Agreement by any Purchaser shall not excuse
performance by any other Purchaser.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.
 
(p) Definitions.  The following terms shall have the following meanings:
 
“Affiliate” means, with respect to any specified person, an “affiliate,” as
defined in Rule 144(a)(1) of the Securities Act, of such person.
 
“Approved Market” shall mean the NASDAQ Global Select Market, the NASDAQ Global
Market, the NASDAQ Capital Market, the NYSE Amex or the New York Stock Exchange.
 
“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which banks in the State of New York are required or authorized to close.
 
“Capital Stock” of any Person means any and all securities (including
equity-linked securities), interests (including partnership interests), rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any
Preference Stock.
 
“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary prospectus, (ii) each Free Writing Prospectus and (iii) all other
information, in each case, that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including, without limitation, a contract of sale).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act.
 
“Fully Diluted Basis” means all outstanding shares of the Common Stock assuming
the exercise of all outstanding stock, warrants, rights, calls, options or other
securities exchangeable or exercisable for, or convertible into, shares of
Common Stock
 
19

--------------------------------------------------------------------------------

 
without regard to any restrictions or conditions with respect to the
exercisability thereof, including all Conversion Shares, provided that,
notwithstanding the foregoing, Fully Diluted Basis shall not include any
Conversion Shares that are subject to limitations on issuance as set forth in
the applicable certificate of designation therefor (or, in the case of the
Series A Exchangeable Preferred Stock, any Conversion Shares in respect thereof
prior to receipt of the Stockholder Approval) .
 
“Holder” means a holder of record of Registrable Shares.
 
“Other Stockholder” means Persons who, by virtue of agreements with the Company
(other than this Agreement), are entitled to include their securities in an
applicable Registration.
 
“Other Securities” means securities held by Other Stockholders that, by virtue
of agreements with the Company (other than this Agreement), are entitled to be
included in an applicable Registration.
 
“Person” means any individual, corporation, general partnership, limited
partnership, limited liability partnership, joint venture, association,
joint-stock company, trust, limited liability company, unincorporated
organization, other entity or government or any agency or political subdivision
thereof.
 
“Preference Stock” means, as applied to the Capital Stock of any Person, Capital
Stock of any series, class or classes (however designated) which is preferred as
to the payment of dividends or distributions, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
Person, over shares of Capital Stock of any other series or class of such
Person.
 
“Qualified Piggy Back Registration” means a Registration by the Company of its
equity securities for its own account or for the account of Other Stockholders
that either (a) occurs at a time when any Registrable Securities are not
registered under a Shelf Registration Statement or (b) is a registered public
offering that involves an underwriting; provided that a Qualified Piggy Back
Registration shall not include (x) a Registration relating solely to employee
benefit plans of the Company, (y) a Registration relating solely to a Commission
Rule 145 transaction, or (z) a Registration on any registration form which does
not permit secondary sales or does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of Registrable Shares.
 
“Registration” means a registration effected by preparing and filing a
registration statement in compliance with the Securities Act (and any
post-effective amendments filed or required to be filed in connection therewith)
and the declaration or ordering of effectiveness of such registration statement.
 
“Registration Statement” means a Shelf Registration Statement or a registration
statement including Registrable Shares pursuant to a Registration contemplated
by Section 2 hereof.
 
 
20

--------------------------------------------------------------------------------

 
“Registrable Shares” means each share of Common Stock issued or issuable upon
conversion of the Series A Preferred Stock or Series A Exchangeable Preferred
Stock in accordance with the applicable Certificate of Designation, and any
security issued with respect thereto upon any stock dividend, stock split or
similar event, in the case of any of the foregoing securities.  Registrable
Shares shall continue to be Registrable Shares (whether they continue to be held
by a Purchaser or are sold or transferred to other Persons) until (i) as to any
Holder, if all of the Registrable Shares then owned by such Holder could be sold
in any ninety (90)-day period pursuant to Rule 144 without Registration thereof
and (ii) if such Registrable Shares have been sold in a Registration pursuant to
the Securities Act or an exemption therefrom.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Purchasers and the Company in accordance with its terms.
 
Very truly yours,


CAS MEDICAL SYSTEMS, INC.




By: /s/ Thomas M. Patton                                  
       Name:  Thomas M. Patton
       Title:    President and Chief Executive Officer


 


AGREED AND ACCEPTED AS OF THE DATE
FIRST SET FORTH ABOVE


 
PURCHASERS
 
THOMAS, MCNERNEY & PARTNERS, L.P.
By: Thomas McNerney & Partners II, LLC
Its:  General Partner


By:  /s/ James Thomas                           
Name:  James Thomas
Title:    Manager


TMP NOMINEE II, LLC




By:  /s/ James Thomas                           
Name:  James Thomas
Title:    Manager


TMP ASSOCIATES II, L.P.
By:  Thomas, McNerney & Partners II, LLC
Its: General Partner


By:  /s/ James Thomas                             
Name:  James Thomas
Title:    Manager





